Citation Nr: 0104205	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  97-06 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation for accrued benefits purposes for 
colon perforation with exploratory celiotomy, subtotal 
colectomy, ileostomy, mucous fistula of the rectum and 
incidental appendectomy pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991).  


REPRESENTATION

Appellant represented by:	David R. Dowell, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's son


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.  He died in May 1994.  The appellant is the veteran's 
widow.  

The veteran filed a claim for benefits pursuant to 
38 U.S.C.A. § 1151 in June 1993.  The appellant filed a claim 
for accrued benefits in May 1994.  

This appeal arose from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied the appellant's claim for entitlement to 
compensation for accrued benefits purposes for "colostomy", 
pursuant to the provisions of 38 U.S.C.A. § 1151.  

At a personal hearing before the Board of Veterans' Appeals 
(Board) in September 1997 the appellant submitted additional 
evidence and waived RO consideration of the evidence 
submitted.  

In November 1997 the Board remanded the issue for additional 
development and adjudicative action.  The requested 
development was eventually completed and the matter was 
readjudicated by the RO in August 2000.  The RO continued the 
denial of the matter.  The appeal has recently been returned 
to the Board for appellate review.  The appellant's attorney 
was been advised of the development completed and has offered 
no additional evidence or argument to the Board.  


FINDINGS OF FACT

1.  During a hospitalization at a VA Medical Center, the 
veteran underwent a colonoscopy and biopsy on November 27, 
1991, and an exploratory celiotomy, subtotal colectomy with 
ileostomy, mucous fistula of the rectum and incidental 
appendectomy on December 2, 1991.  

2.  Credible, competent evidence of record supports that it 
is unlikely that the veteran's colon was perforated during 
the November 27, 1991 colonoscopy, which the veteran 
authorized.  

3.  Removal of the veteran's colon and appendix and creation 
of an ileostomy and rectal fistula were necessary 
consequences of surgery authorized by the veteran, which in 
turn was necessary emergency treatment of colitis.  

4.  Within one year of the veteran's death, appellant, the 
surviving spouse of the veteran, filed a claim for accrued 
benefits based on the veteran's claim for § 1151 benefits.  

5.  The claim does not present a question of medical 
complexity or controversy to warrant referral for an 
independent medical expert (IME) opinion.


CONCLUSION OF LAW

1.  The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for the purpose of accrued benefits for 
additional disability consisting of colon perforation with 
exploratory celiotomy, subtotal colectomy, ileostomy, mucous 
fistula of the rectum and incidental appendectomy, claimed as 
resulting from a colonoscopy performed during VA 
hospitalization in November 1991 have not been met. 38 
U.S.C.A. §§ 1151, 5121 (West 1991); 38 C.F.R. §§ 3.358(a)-
(c), 3.1000(a)-(d) (2000).  

2.  The criteria for referral for an IME opinion have not 
been met.  38 U.S.C.A. 
§ 7109 (West 1991); 38 C.F.R. § 20.901 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In June 1993 the veteran initiated a claim for compensation 
under 38 U.S.C.A. § 1151.  He claimed to have suffered 
additional injury while hospitalized from November 1991 to 
January 1992 at a VA Medical Center for a gastrointestinal 
procedure.  

Records prior to this hospitalization are of record.  During 
a VA hospitalization in July 1987 the veteran was observed 
for complaints of weight loss.  None was found.  Guiac 
testing was negative.  A VA hospitalization report from May 
1988 contained a diagnosis of gastrointestinal bleeding, 
probably from alcoholic gastritis.  The veteran gave a 
history of black stools for two weeks.  The report noted that 
guiac testing was positive.  An upper gastrointestinal scan 
(upper GI) was negative.  Proctoscopy in May 1988 was 
negative.  

A February 1989 VA hospital report noted that barium enema in 
May 1988 suggested a lesion in the descending colon and the 
left transverse colon near the splenic flexure.  An air 
contrast barium enema in January 1989 was normal.  
Colonoscopy was performed and a biopsy was taken from a small 
benign sessile polyp.  No other lesions were encountered and 
the colon seemed free from any other pathology.  The 
diagnosis was colon polyp.  

A VA clinic report from June 1989 noted a history of twenty 
four hours of black formed stools.  The assessment was 
melena; rule out alcohol gastritis.  A report from November 
1989 noted that stool was heme-positive for occult blood.  
Duodenitis was suggested on a June 1989 upper GI test.  

The veteran was hospitalized again in August 1990 due to 
blood from the rectum.  The final impressions included 
gastrointestinal bleeding, etiology undetermined, alcoholic 
gastritis and colon polyps.  A colonoscopy was reportedly 
within normal limits and gastroscopy as likely negative.  

During a subsequent VA hospitalization in May 1991 the 
veteran denied any recent melena, hematochezia, nausea or 
vomiting but reported a lot of indigestion.  

A VA hospitalization report shows that the veteran was 
admitted on November 17, 1991 and discharged on January 24, 
1992.  The pertinent diagnoses were severe ulcerative colitis 
with perforation at twelve to thirteen areas and secondary 
peritonitis.  Operations/procedures included colonoscopy and 
biopsy on November 27, 1991; and, exploratory celiotomy and 
subtotal colectomy with ileostomy, mucous fistula of the 
rectum, and incidental appendectomy on December 2, 1991.  

The veteran was admitted with a chief complaint of back 
discomfort after coming to the emergency room in reference to 
the same complaint a few days earlier.  At the time rectal 
examination showed stool 1+ for blood.  He was felt to have 
rectal bleeding.  

When admitted, the veteran reported a history of a single 
episode of bright red rectal bleeding without associated 
black stools or otherwise abnormal stools.  A prior history 
was noted of alcohol abuse and dependency, gastrointestinal 
bleeding and colon polyps, and upper GI endoscopy and 
colonoscopy.  He had been admitted most recently in May and 
June 1991 at which time diagnoses included not otherwise 
specified history of peptic ulcer disease with 
gastrointestinal bleeding.  

On admission, the clinical examination of the abdomen, rectum 
and prostate was negative.  The impression at that time was 
rectal bleeding, probably from hemorrhoids but history of 
polyps in the colon.  There was also a history of duodenal 
ulcer with no current symptoms on antacid therapy.  

The veteran signed a consent form on November 25, 1991 for a 
colonoscopy.  He endorsed that the nature and purpose of the 
operation or procedure, possible alternative methods of 
treatment, the risks involved, and the possibility of 
complications had been fully explained.  He acknowledged that 
no guarantees were made concerning the results of the 
operation.  He further requested the performance of the above 
named operation or procedure and such additional operations 
or procedures found to be necessary or desirable in the 
judgment of the professional staff during the course of the 
operation or procedure.  

A physician certified that the patient had been counseled as 
to the nature of the proposed procedure(s), the attendant 
risks involved and the expected results.  The veteran also 
signed the form acknowledging that he understood the nature 
of the nature of the proposed procedure(s), the attendant 
risks involved and the expected results.  His signature was 
witnessed.  

An endoscopy/colonoscopy was performed, with rectal bleeding 
identified as the indication for the procedure.  Findings 
included hard lobulated masses in the ascending colon, the 
transverse colon and the sigmoid colon.  Three biopsies were 
taken.  The impression was cancer of the colon.  The typed 
operative report noted that the colonoscope was easily 
introduced.  

An operating room nursing report noted that all goals were 
achieved.  Significantly it was certified that no 
intraoperative injury occurred.  The surgical assessment for 
the procedure also showed no indication of complications.  

The biopsy report noted that one fragment had invagination of 
the surface.  The diagnosis was chronic colitis with one 
focus of glandular atypia.  

Vital sign reports, doctor's orders, lab reports and 
medication records were all received.  A nurse's note from 
November 29, 1991 noted that the veteran started to complain 
of severe pain unrelieved by medication.  Examination of the 
abdomen was initially negative.  However, after further 
workup and worsening symptoms the veteran was referred for 
surgery.  X-rays apparently showed probable colon 
perforation.  

The veteran signed a consent form for surgery on December 2, 
1991.  

The report of the exploratory celiotomy and subtotal 
colectomy with ileostomy, mucus fistula of the rectum and 
incidental appendectomy contained a diagnosis of perforation 
of the colon, cause unknown.  

The biopsy report noted a brief clinical history of gangrene 
discovered at surgery with multiple areas of perforation, 
cause unknown, and subtotal colectomy with mucous fistula of 
rectum and ileostomy as emergency.  

The specimens of sigmoid and descending colon, transverse 
colon, splenic flexure, ascending colon, hepatic flexure and 
appendix were all described as very friable.  The sigmoid and 
descending colon showed a large perforated area.  The 
transverse colon and splenic flexure had four large 
perforations.  The ascending colon and hepatic flexure and 
appendix had multiple small perforations - up to seven or 
eight.  

On opening each segment, there were multiple shallow and 
deep, mostly confluent ulcers of different size and shapes, 
and pseudopolypous mucosal excrescences but no actual tumor.  
Microscopic analysis was also done.  The diagnosis was 
ulcerative colitis, extensive and severe with secondary 
epithelial dysplastic change but not obvious malignancy and 
complication by multiple perforations (twelve or thirteen) 
and acute generalized peritonitis.  

A February 1993 colonoscopy noted some superficial, slightly 
bleeding multiple ulcerations of chronic ulcerative colitis 
in the rectal segment.  However the impression was that the 
veteran was stable following subtotal colectomy with 
ileostomy and retention of a rectal segment up to a mucous 
fistula.  

According to a June 1994 report from the Director of the VA 
Medical Center in question, the veteran was a patient on the 
medical service, and the surgical service was consulted due 
to colonic problems.  A barium enema was performed November 
21, 1991 and the results suggested neoplastic and 
inflammatory disease of the colon.  On November 27, he 
underwent a colonoscopy from the anus to the cecum.  In 
addition, biopsies of the ascending colon, mid transverse 
colon and sigmoid colon were taken.  The biopsy showed 
chronic colitis.  

During his stay his condition worsened.  A chest x-ray 
performed on December 1, 1991 suggested bilateral 
atelectasis.  An abdominal x-ray performed on December 2, 
1991 showed free air (possible perforations) and the patient 
had an acute abdominal condition.  An emergency celiotomy was 
performed and most of his entire colon was removed except for 
a portion from the mucus fistula in the lower midline abdomen 
to the anus.  An ileostomy was created in the right abdomen 
area at the time of the surgery.  Peritonitis was encountered 
at surgery with gross multiple perforations in the descending 
colon and one in the sigmoid colon area with areas of bowel 
necrosis.  

On the pathology report, the resected colon showed extensive 
and severe ulcerative colitis with secondary epithelial 
dysplasia changes and there was no evidence of malignancy.  
There was complicated by twelve or thirteen perforations and 
acute generalized peritonitis.  

It was stated that the veteran was afebrile for at least two 
days after his November 27 colonoscopy suggesting that the 
colonoscopy and biopsies did not cause perforation on 
November 27.  His condition was more likely caused by 
extensive ulcerative colitis which spontaneously perforated 
in multiple areas with time.  The physician noted that the 
gastroenterologist only took three biopsies and there were 
twelve to thirteen perforations in the resected specimen.  
Thus, it seemed more likely that the patient's disease, 
rather than the relationship to colonoscopy and biopsies on 
November 27 was responsible for peritonitis and the acute 
abdomen condition.  

The Director also added that in his opinion there was no 
fault or accident by VA during the hospitalization at issue.  
The care was properly administered and reasonable in view of 
the patient's emergent condition.  

At her September 1997 hearing the appellant testified that a 
physician reviewing the veteran's x-rays in December 1991 
told her that he "I believe they made a mistake and tore 
these holes in your husband's colon."  She also testified 
that a private physician told her that the number of lesions 
found were not "normal with being diagnosed with ulcerative 
colitis."  Neither of these physicians apparently made any 
statements in writing.  

In connection with her hearing the appellant submitted a 
medical report from January 1994 and some notes from 1994 and 
1996.  In the January 1994 report it was noted that the 
veteran had been referred by his wife and wanted to see if he 
was a candidate for having his colostomy reversed.  He 
reported at that time that two years before he had rectal 
bleeding and went to a VA hospital.  The report noted that he 
had a colostomy after "procedure produced 14 holes in 
colon."  

The subsequent office notes indicated that the colostomy 
could not be reversed.  In May 1996 the appellant wanted the 
physician to review records/films and offer an opinion on 
what caused 14 holes in the veteran's colon.  She stated that 
her belief was that they were related to colostomy procedures 
and noted that she had filed a claim with VA.  The physician 
did not wish to become involved in the record review.  

Additional VA hospitalization reports were also received.  
The appellant waived RO consideration of all of the evidence 
submitted at the hearing.  In March 1999 a report was 
received from a VA gastroenterologist, who was Chief of the 
Gastrointestinal Service.  

His report stated that the veteran was admitted for 
evaluation for back pain but workup showed guiac testing to 
be positive and he reported a history of recent hematochezia.  
He underwent a colonoscopy for the indications of 20-pound 
weight loss and hematochezia.  

Multiple masses were identified.  The endoscopist's opinion 
was that the ascending colon mass represented a carcinoma.  
However biopsy was reported to show "chronic colitis" with 
reference to "invagination of the surface" in one fragment.  
The colonoscopy report did not mention any mucosal 
irregularities or the appearance of the masses.  

On December 2, 1991 the veteran was subjected to an 
exploratory celiotomy, subtotal colectomy with an ileostomy 
and mucous fistula of the rectum.  There were no records 
indicating the sequence of events that lead up to the 
surgical procedure that day.  The operative note indicates 
that multiple perforations were seen, particularly in the 
sigmoid colon which were associated with necrosis and the 
appearance of gangrene.  A large volume of colonic contents 
had soiled the peritoneal cavity.  It was described that a 
fibrous peel had formed at the surface of the liver, small 
bowel, the omentum and the large bowl.  

The pathology report of the surgical specimens documented 
multiple separate perforations in the sigmoid and descending 
colon, the transverse colon, and the ascending colon.  In 
addition, the colonic mucosa contained multiple large and 
deep ulcerations and displayed mucosal formations described 
as "pseudo-polypous mucosal excrescences."  Microscopical 
examination of the colon revealed an extensive inflammatory 
process that seemed to involve the full extent of the colon, 
although regions varied in their severity of involvement.  It 
was reported that the inflammatory changes involved mucosa 
alone or the full thickness of the colonic wall.  It was also 
mentioned that the ileal margin of the surgical specimen did 
not reveal any inflammatory changes.  

The gastroenterologist felt that this limited information was 
consistent with a severe colitis that appeared to be chronic 
in nature and the etiology of which was most likely an 
idiopathic inflammatory bowel disease such as ulcerative 
colitis or Crohn's disease limited to the colon, although 
other etiologies such as bacterial or protozoa colitis could 
not be ruled out.  However the severity of the condition was 
not in doubt.  

The physician felt that it was interesting that the November 
27 colonoscopy exam did not note any mucosal abnormalities 
given the extensive pathological changes noted in the 
surgical specimen that was removed on December 2.  It was 
also noted that veteran had a panendoscopy on May 27, 1990 to 
evaluate recurrent hemochezia and the colonoscopy was 
reported to be normal to the cecum.  Whether any of the 
chronic perforations noted at the time of the surgery were 
also preexisting at the time of the colonoscopy or 
exacerbated by the colonoscopy was difficult to determine.  
Given the severity of the pathologic changes it was very 
possible that the veteran would have required an eventual 
colectomy to treat his illness.  

According to the administrative chart the patient died on May 
[redacted], 1994.  It was unclear what the disability had been 
relating to this gastrointestinal illness and in follow-up to 
the surgery.  There were clinical visits recording some 
complaints of abdominal cramping and rectal drainage and 
weight loss.  The former two symptoms could be an expected 
part of his post-operative course (including the persistence 
of an inflammatory bowel disease or diversion colitis).  His 
complaints of weight loss had been noted both prior and after 
his surgery and it may be difficult to ascribe specific 
causality in the setting of his alcohol abuse.  

In summary it was the opinion of the gastroenterologist that 
the veteran was suffering from a severe colitis, preexisting 
this admission and it was quite possible that he would have 
required an eventual colectomy to treat his condition whether 
he had a colonoscopy or not.  

In a June 2000 report a new Chief of the Gastrointestinal 
Service wrote that based on the information provided it was 
very difficult to determine whether the colonoscopy performed 
on November 27, 1991 contributed to the need for colectomy.  
There was no reference to prior history or of symptoms of 
colitis prior to his November 1991 admission, other than the 
hematochezia and weight loss that led to the colonoscopy.  
There was no indication of how long he had those symptoms.  
However the findings on colonoscopy of lobulated masses and 
subsequent pathology findings indicated that the patient had 
chronic colitis.  

It could not be determined without speculation if the 
colonoscopy contributed to the need for colectomy.  There 
were no records indicating the sequence of events that led to 
the operation of December 2, 1991.  If in fact the patient 
experienced a complication from the colonoscopy it was 
expected that the patient would have experienced increased 
pain, abdominal tenderness and fever following the procedure.  
There were no records indicating if these symptoms developed.  

The physician stated that while possible that the veteran 
sustained a perforation from the colonoscopy it was her 
opinion that it was unlikely that the procedure could have 
caused the numerous perforations found at surgery.  The 
veteran's colitis was severe enough to require colectomy and 
there was no evidence to suggest the colonoscopy exacerbated 
his condition.  

Therefore the medical probability that the colonoscopy caused 
additional disability was low.  It was felt that based on the 
severe pathological changes described in the surgical 
specimen, the veteran required a colectomy.  Therefore the 
operation did not contribute to additional gastrointestinal 
disability and the evidence did not indicate that VA 
treatment contributed to disability.  The physician said that 
some speculation was admittedly involved but reemphasized 
that there was a low likelihood that a colonoscopy could 
result in multiple perforations, even in a severely diseased 
colon.  Moreover there were no such cases known of in the 
medical literature.  


Criteria

Prior to October 1, 1997 38 U.S.C.A. § 1151 provided in 
relevant part that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment [...] not the result 
of such veteran's willful misconduct, and 
such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation [...] shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.  

A fault requirement contained in implementing regulation 
38 C.F.R. § 3.358(c)(3) was invalidated by the United States 
Court of Appeals for Veterans Claims (Court) in Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd Brown v. Gardner, 
513 U.S. 115 (1994).  That regulation provided in relevant 
part:  

Compensation is not payable for either 
the contemplated or foreseeable after 
results of approved medical or surgical 
care properly administered, no matter how 
remote, in the absence of a showing that 
additional disability or death 
proximately resulted through 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instances of indicated fault on the part 
of VA.  However, compensation is payable 
in the event of an occurrence of an 
"accident" (an unforeseen, untoward 
event) causing additional disability or 
death proximately resulting from VA 
hospitalization or medical or surgical 
care.  

In view of the court decisions, the pertinent regulations 
were amended by VA.  This amended rule deleted the fault or 
accident requirement in section (c)(3), but did not alter the 
requirement in sections (c)(1) and (2) that additional 
disability is "proximately due" to VA action.  The regulation 
as amended in 1995 and 1996 reads as follows in pertinent 
part:  

(a) General.  Where it is determined that 
there is additional disability resulting 
from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  

(b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: 

(1)  The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  

[...]

(ii)  As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  

(2)  Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progress of disease or 
injuries for which the training, or 
hospitalization, etc., was authorized.  

(c)  Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern:  

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith. 

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination. 

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative. "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  

(4)  When the proximate cause of the 
injury suffered was the veteran's willful 
misconduct or failure to follow 
instructions, it will bar him (or her) 
from receipt of compensation hereunder 
except in the case of incompetent 
veterans.  

The fault requirement was reinstated by an amendment to 
section 1151 in Pub.L. 104-21, Title IV, §422(a), Sept. 26, 
1996, 110 Stat. 2926.  The amendment was made effective to 
all claims filed on or after October 1, 1997.  

38 U.S.C.A. § 1151 as amended reads:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For the purposes of 
this section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and -

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was -

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical care or examination; or

(B) an event not reasonably 
foreseeable [.]

In DeLandicho v. Brown, 7 Vet. App. 42, 47 (1994), it was 
held that "veteran's claims under chapter 11 do not survive 
their deaths ... It is only in the accrued-benefits 
provisions in section 5121 that Congress has set forth a 
procedure for a qualified survivor to carry on, to the 
limited extent provided therein, a deceased veteran's claim 
for VA benefits[.]"  

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled on the basis of evidence in the file at 
date of death, and due and unpaid for a period not to exceed 
two years, shall be paid to the spouse first if living.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  

Applications for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation or dependency and indemnity compensation by a 
spouse is deemed to include a claim for any accrued benefits.  
38 C.F.R. § 3.1000(c).  

There has been a change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), which had held that VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

a) When, in the judgment of the Board, expert medical 
opinion, in addition to that available within the Department, 
is warranted by the medical complexity or controversy 
involved in an appeal case, the Board may secure an advisory 
medical opinion from one or more independent medical experts 
who are not employees of the Department. (b) The Secretary 
shall make necessary arrangements with 
recognized medical schools, universities, or clinics to 
furnish such advisory medical opinions at the request of the 
Chairman of the Board. Any such arrangement shall provide 
that the actual selection of the expert or experts to give 
the advisory opinion in an individual case shall be made by 
an appropriate official of such institution. 
(c) The Board shall furnish a claimant with notice that an 
advisory medical opinion has been requested under this 
section with respect to the claimant's case and shall furnish 
the claimant with a copy of such opinion when it is received 
by the Board. 
38 U.S.C.A. § 7109.

When, in the judgment of the Board, additional medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board may obtain an advisory 
medical opinion from one or more medical experts who are not 
employees of the Department of Veterans Affairs. Opinions 
will be secured, as requested by the Chairman of the Board, 
from recognized medical schools, universities, clinics, or 
medical institutions with which arrangements for such 
opinions have been made by the Secretary of Veterans Affairs.  
An appropriate official of the institution will select the 
individual expert, or experts, to give an opinion.

For purposes of this section, the term "the Board'' includes 
the Chairman, the Vice Chairman, any Deputy Vice Chairman, 
and any Member of the Board before whom a case is pending.  
38 C.F.R. §  20.901.

The appellant or representative may request that the Board 
obtain an opinion under Rule 901 (Sec. 20.901 of this part). 
The request must be in writing.  It will be granted upon a 
showing of good cause, such as the identification of a 
complex or controversial medical or legal issue involved in 
the appeal which warrants such an opinion.  38 C.F.R. §  
20.902

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3.


Analysis

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  The Board considered the claims on the merits and in 
doing so has reviewed the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), which amplifies the duty to notify and assist under 
section 5103A.  However, the appellant has been afforded 
ample assistance in the development of the claim in locating 
evidence, and she has supplemented the record with her own 
submissions and testimony.  Thus reasonable efforts have been 
made.  Section 5103A(d) of the VCAA requires the VA Secretary 
to provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  The Board remand asked for a medical 
opinion, which the RO obtained.  

The veteran's VA surgical and hospitalization records have 
been received and considered.  Medical opinions were obtained 
on the central issues for consideration which are whether the 
veteran's colon was perforated during a colonoscopy during VA 
hospitalization in November 1991, and whether a perforation 
injury or disease of the colon required the surgery that was 
performed in December 1991, which included exploratory 
celiotomy, subtotal colectomy with ileostomy, mucous fistula 
of the rectum and incidental appendectomy.  The evidence is 
sufficient in the judgment of the Board for reaching a fair 
and well-reasoned decision with respect to the appellate 
issue.  An independent medical review is not indicated prior 
to a decision in this matter.  The VA specialists provided a 
fair review of the evidence, which the Board has reviewed in 
depth, and they are evidently well qualified by virtue of 
their position to offer opinions on the issues submitted for 
their consideration.  

The appellant's recent request for independent medical 
opinion is noted and rejected.  The request was made on 
appeal and is properly before the Board for consideration.  
However, there is no conferred right to an outside expert's 
opinion and the Board's authority to seek an outside opinion 
is purely discretionary.  See, Winsett v. West, 11 Vet. App. 
420, 425-26 (1998).  The medical evidence as discussed below 
does not establish a question of medical complexity or 
controversy to warrant referral.  It appears that the RO has 
reached the merits of the case as opposed to finding it, in 
essence, implausible.  In addition, the appellant in this 
case has been given more than adequate notice of the need to 
submit evidence and argument on the relevant questions for a 
merits determination, and in fact she has done so.  She has 
also provided hearing testimony on the merits of the issue at 
hand.  

The claim at issue was filed prior to October 1, 1997 and is 
therefore governed by the provisions of 38 U.S.C.A. § 1151 in 
existence prior to that date, which did not include a fault 
requirement.  See VAOPGCPREC No. 40-97 (Dec. 31, 1997).

Since the veteran died while his claim for § 1151 benefits 
based on additional disability was pending, his claim is 
legally extinguished.  See DeLandicho, 7 Vet. App. at 47.  
However, in pertinent part, 38 U.S.C.A. § 5121(a) provides 
that upon the death of a veteran, periodic monetary benefits 
to which he was entitled on the basis of evidence in the file 
at date of death, and due and unpaid for a period not to 
exceed two years, shall be paid to the living person, as 
applicable, that is first listed in the statute.  In this 
case it would be the veteran's spouse.  See also 38 C.F.R. 
§ 3.1000(a).  The appellant filed her claim for accrued 
benefits within a year after the veteran's death. 38 C.F.R. 
§ 3.1000(c).  

Upon review of the facts of evidence the Board makes the 
following conclusions.  The veteran did receive medical and 
surgical treatment and hospitalization at a VA Medical Center 
in November and December of 1991.  During this 
hospitalization he underwent a colonoscopy and then 
subsequently underwent exploratory celiotomy, subtotal 
colectomy with an ileostomy and mucous fistula of the rectum, 
and incidental appendectomy.  

The veteran contended when he filed the claim (and the 
appellant claims now) that as a result of the colonoscopy he 
suffered additional disability.  Namely, it is maintained 
that his colon was perforated during the November 1991 
colonoscopy hence necessitating the other procedures that 
were subsequently performed in December 1991.  

Comparing the veteran's physical condition immediately prior 
his VA hospitalization starting in November 1991 with his 
subsequent physical condition, he did have his colon removed, 
his appendix removed, and an ileostomy and mucous fistula of 
the rectum were created.  However, given that this is a case 
of medical/surgical treatment the above-cited VA regulations 
specify in pertinent part that the "disability" is the 
condition which the specific medical or surgical treatment 
was designed to relieve - in the veteran's case, ulcerative 
colitis.  

In the well-reasoned medical expertise of the personnel at 
the VA medical center the veteran was felt to possibly have 
cancer of the colon.  He was discovered to have severe 
ulcerative colitis, which had significantly damaged his 
colon.  

It was the opinion of the medical specialists that the 
surgery that was performed had to be done on an emergency 
basis.  As most of the most damaged portion of the colon 
(which was friable, ulcerated, perforated and leaking 
material into the abdominal cavity) was removed, the result 
of the surgery was actually an improvement in colitis and his 
overall health by comparison to his pre-surgery condition, 
and therefore there was no additional disability within the 
meaning of the regulation.  

The Board acknowledges that the appellant's argument is that 
perforations were not caused by ulcerative colitis but rather 
by the colonoscopy procedure itself.  Thus in her view, the 
operation and removal of the colon were not necessary but for 
that act, and there was additional disability because the 
colon was punctured during the hospitalization and then had 
to be removed.  However there is no competent and credible 
medical evidence supporting the appellant's view without 
resorting to speculation.  

The appellant testified that a physician reviewing the 
veteran's x-rays in December 1991 told her "I believe they 
made a mistake and tore these holes in your husband's 
colon."  She also testified that a private physician told 
her that the number of lesions found were not "normal with 
being diagnosed with ulcerative colitis."  Neither of these 
physicians apparently made any statements in writing and 
neither provided sworn testimony in connection with the 
appellant's appeal.  

The appellant also presented a portion of a report which 
reads in part that the veteran had a colostomy after 
"procedure produced 14 holes in colon."  As to this report 
the Board believes that this was in essence no more than a 
recitation of history given by the veteran rather than a 
medical opinion to that effect.  There is no evidence that 
the person who issued the report reviewed hospitalization 
records or considered anything other than the veteran's 
statements.   A restatement of medical history by a medical 
examiner un-enhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" of the matter related by history.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Thus, such a statement 
has little, if any, probative value since it is essentially 
an opinion offered by a person who does not possess medical 
competence to render such an opinion or conclusion.  It is 
not considered credible or persuasive.  In fact a subsequent 
report from 1996 indicates that the appellant asked her 
private physician to review records/films and offer an 
opinion on what caused 14 holes in the patient's colon.  The 
appellant stated she believed that the holes were related to 
colostomy procedures and it was noted that she had a claim 
with VA.  The doctor indicated that he did not wish to become 
involved with the review of records.  

By contrast, weighing against the appellant's claim are the 
opinions of VA medical specialists.  The Board has reviewed 
this evidence and the reports of the VA hospitalization in 
question.  The opinions of the VA physicians are credible and 
persuasive that the veteran in fact had ulcerative colitis 
and there is no credible evidence, without resorting to 
speculation, that the endoscopy/colonoscopy as likely as not 
caused any perforations.  Three biopsies were taken in 
connection with the colonoscopy procedure but the subsequent 
operation found 12 to 13 perforations and large areas of 
ulceration.  The colon was highly diseased and friable.  

According to June 2000 report of the Chief of the 
Gastrointestinal Service there was a low likelihood that a 
colonoscopy could result in multiple perforations, even in a 
severely diseased colon.  Moreover there were no such cases 
known of in the medical literature.  There is no competent 
evidence to contradict the conclusion reached which was based 
upon the record and a review of medical literature.

VA Regulations specify that compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  As stated above the disability that the 
veteran suffered from was severe ulcerative colitis.  The 
surgery performed to remove the colon was authorized by him 
and deemed by VA medical personnel to have been necessary and 
properly administered.  Since the appellant does not cite or 
refer to medical evidence supporting the contention of 
improper care as claimed the Board finds no question or 
controversy to warrant the referral to an independent medical 
expert.  Therefore the appellant's claim for compensation 
under 38 U.S.C.A. § 1151 for accrued benefits purposes must 
be denied.  


ORDER

Entitlement to compensation for accrued benefits purposes for 
colon perforation with exploratory celiotomy, subtotal 
colectomy, ileostomy, mucous fistula of the rectum and 
incidental appendectomy pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals


 


